         Case 2:20-cv-01509-RSM Document 10 Filed 01/28/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          WESTERN DISTRICT OF WASHINGTON
 9
10 Dillan Jackson,                                  Case No.: 2:20-cv-01509-RSM
11                                                  ORDER
                          Plaintiff,
12
           vs.
13
14 Genesis Credit Management, LLC; and
   DOES 1-10, inclusive,
15
16                       Defendants.
17
18
            Having reviewed Plaintiff’s Consent Motion to Extend the Dismissal Deadline,
19
     the Court is of the opinion that the motion should be GRANTED. The deadline to
20
     dismiss case is hereby extended to March 1, 2021.
21
            IT IS SO ORDERED.
22
23          Dated this 28th day of January, 2021.
24
25
26
                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE
27
28

     2:20-cv-01509-RSM                                                   [PROPOSED] ORDER
